Citation Nr: 0701986	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  01-04 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to June 8, 
2005, and in excess of 70 percent after June 8, 2005.

2.  Entitlement to a rating in excess of 10 percent for 
dermatophytosis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA), 
which, in pertinent part, established service connection for 
PTSD, assigned a 10 percent rating effective from March 6, 
2000, and granted an increased 10 percent rating for 
dermatophytosis of the feet.  An April 2004 rating decision 
granted an increased 50 percent rating for PTSD effective 
from March 6, 2000.  In August 2005, the RO granted an 
increased 70 percent rating for PTSD effective from June 8, 
2005, and granted entitlement to a total rating based on 
individual unemployability (TDIU) effective from June 8, 
2005.

In its April 2004 rating decision the RO also established 
service connection for cystic acne and notified the veteran 
that the determination was considered a complete resolution 
of his service connection claim for chloracne.  Therefore, 
the Board finds the issues listed on the title page of this 
decision are the only matters remaining for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates that prior to June 8, 2005, the 
veteran's service-connected PTSD was manifested by no more 
than an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  The evidence demonstrates that after June 8, 2005, the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

4.  The evidence demonstrates that prior to August 30, 2002, 
the veteran's service-connected dermatophytosis of the feet 
was manifested by exfoliation, exudation, or itching of 
unexposed areas of the skin, without evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

5.  The evidence demonstrates that after August 30, 2002, the 
veteran's service-connected dermatophytosis of the feet is 
manifested by an affected area of less than five percent of 
unexposed areas of the body with intermittent systemic 
therapy required for a total duration of less than six weeks 
during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD prior to June 8, 2005, and in excess of 70 percent after 
June 8, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a rating in excess of 10 percent for 
dermatophytosis of the feet have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (before August 30, 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7813 (after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in July 2005.  The claims 
were, in essence, re-adjudicated in September 2005.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
March 2006.  Although in correspondence dated in March 2006 
the veteran indicated he had more evidence to provide in 
support of his claim, he noted only that he received all his 
treatment at VA medical facilities with a five year history 
of continuous VA treatment.  As no specific treatment records 
pertinent to these claims have been identified, further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

PTSD
Factual Background

Service records show the veteran served in the Republic of 
Vietnam from June 1969 to August 1970.  He received medals 
including the combat infantryman badge.

On VA examination in April 2000, the veteran complained of 
chronic sleep disturbance, nightmares, using isolation to 
relieve his symptoms, being easily startled, having an 
explosive temper, and having certain triggers for 
recollection of Vietnam memories.  The examiner noted the 
veteran was casually dressed with good personal hygiene.  He 
was very apprehensive and uptight with nervous rapid speech.  
He was coherent and his thought process was goal directed.  
His mood was nervous and he revealed intrusive recollections 
of Vietnam and guilt for killing an enemy.  He had no 
suicidal or homicidal ideations and there was no evidence of 
psychotic symptoms.  His remote and recent memory were 
grossly intact.  His judgment and insight were good.  The 
diagnosis was mild, chronic, delayed onset PTSD.  A global 
assessment of functioning (GAF) scores of 65 was provided and 
defined as a mild social and occupational impairment.  

Private examination in December 2000 associated with the 
veteran's claim for Social Security Administration (SSA) 
disability benefits included an Axis I diagnosis of PTSD.  An 
Axis IV diagnosis noted a severe disorder with social, 
occupational, economic, and combat-related adjustment 
problems.  SSA disability was subsequently established from 
July 1, 2000, with a primary diagnosis of anxiety-related 
disorders and a secondary diagnosis of vertiginous syndromes 
with other disorders of the vestibular system.  

VA treatment records dated in December 2000 noted the veteran 
related distress on recall of combat experiences and showed 
exquisite emotional re-experience of helplessness, pride, and 
anxiety related to combat.  It was noted he was not psychotic 
and had no orientation difficulties.  There was some 
attention-concentration difficulty and fluctuating affective 
constriction, but he had good logic, reasoning, and judgment.  
He was not suicidal and had no impulse control disorder, but 
was very cautious, socially avoidance, and hyperreactive.  
The diagnosis was chronic PTSD.  A February 15, 2001, report 
noted he had severe anxiety with tremulousness and low self 
esteem.  There was no suicidal or homicidal ideation, but he 
had severe intrusive recall of combat experiences, memories, 
and nightmares.  His social and vocational impairment was 
severe.  

In his February 2001 notice of disagreement the veteran 
stated that his PTSD along with other service-connected 
disabilities had affected his ability to work.  He stated he 
had not worked since July 2000.  Subsequent statements 
described his PTSD as a more severe disability.  In a March 
2001 statement G.L.F. stated the veteran had problems 
sleeping and had been unable to maintain employment for any 
prolonged period because he got irritated and quit.  

VA treatment records dated in April 2001 noted an Axis I 
diagnosis of PTSD and provided a GAF score of 50.  A May 2001 
mental status examination revealed the veteran was conscious, 
alert, and oriented times three without memory deficits.  His 
affect was appropriate, but he was very anxious, restless, 
and mildly depressed.  He was not suicidal or homicidal and 
there was no evidence of hallucinations or delusions.  The 
examiner noted he was spontaneous and overly talkative, but 
his speech was relevant.  There was no psychomotor 
retardation.  His insight and judgment were fair.  The 
diagnosis was PTSD.  A December 2001 report noted he was 
getting more sleep and was getting improvement from his 
medication and group therapy.  A mental status examination 
revealed he was conscious and alert with no memory deficits.  
His affect was appropriate and he was not severely depressed.  
There was no evidence of suicidal or homicidal ideation, 
hallucinations, or delusions.  His insight and judgment were 
fair.  The diagnosis was PTSD.  

A March 2002 report noted the veteran complained of 
situational family stresses with moderate fluctuating anger 
and mistrust usually managed by social avoidance and 
withdrawal.  His self esteem was noted to be improved and his 
thinking was intact, relevant, and coherent.  The examiner 
noted moderate to severe anxiety with likely panic episodes 
and chronic moderate depression with guilt.  The veteran was 
improving overall in assertiveness.  A June 2002 report 
included a diagnosis of chronic PTSD and a GAF score of 45.  
It was noted the veteran continued to be cautiously trusting 
and largely socially withdrawn.  A September 2002 examiner 
noted he showed persisting improvement in self esteem and in 
his ability to discuss problems in the social setting 
afforded by the group.  His anxiety and depression were 
decreased to moderate and his irritability was significantly 
decreased.  He was thoughtful with good logic and reasoning.  

An October 2002 report noted a steady improvement in ability 
to manage affect and improvement in social involvement, self 
esteem, and ability to manage anxiety.  In December 2002, it 
was noted the veteran was a little depressed, but that it was 
not clinically observable.  A January 2003 report noted he 
had shown good progress from group psychotherapy and a 
February 2003 report noted he was making excellent progress.  
An April 2003 report noted his anxiety level remained at mild 
to moderate though managed and his depression was decreased 
to mild to moderate and was stable.  Overall the veteran was 
making good progress and holding gains.  A subsequent April 
2003 report noted recent world events were exacerbating his 
PTSD and manifesting increased intrusive thoughts.  

On VA examination in May 2003 the veteran complained of 
nightmares and occasional early morning awakening.  He 
described his appetite as fair and stated he had been 
extremely anxious and depressed at times.  He stated he was 
currently taking Valium and Zoloft and reported he had a 
startle response to any kind of noise.  The examiner noted 
the veteran was very anxious during the interview, but that 
there were no signs of psychotic symptoms such as 
hallucination, delusions, or paranoid thinking.  His affect 
was appropriate and his mood was anxious, easily startled, 
and irritable.  He denied any active suicidal thoughts, 
plans, or intentions and denied any homicidal ideation.  His 
insight was fair and his judgment was not grossly impaired.  
The diagnosis was moderate, chronic, delayed onset, PTSD.  A 
GAF score of 50 was provided.  It was noted the veteran had a 
moderate social and industrial impairment at that time.  

VA treatment records dated in May 2003 noted the veteran 
continued to show improvement in taking the initiative to 
socialize more himself and to encourage others to socialize 
for the benefit of the group.  It was noted he complained of 
more violent, intrusive nightmares, but that he showed good 
logic and reasoning in managing these symptoms.  He had 
continued social guardedness with some efforts to resolve 
problems in this area and had moderated chronic depression 
and anxiety.  In June 2003, his depression and anxiety were 
mildly increased to a moderate level.  It was noted he 
continued to make good progress in treatment and showed good 
problem solving skills and therapeutic strategies to cope 
with stress.  An August 2003 mental status examination 
revealed he was conscious, alert, and oriented times three.  
There were no memory deficits.  His affect was appropriate.  
He was depressed, but there was no evidence of suicidal or 
homicidal thoughts or hallucinations or delusions.  His 
insight and judgment were fair.  The diagnosis was PTSD.  A 
subsequent August 2003 report noted a GAF score of 48.  A 
November 2003 report noted the veteran experienced moderate 
to severe episodes of anxiety and chronic moderate depression 
with irritability and poor impulse control.  He showed uneven 
logic and reasoning associated to fluctuating affect states, 
but his overall judgment was adequate.  His insight was good.  
A subsequent November 2003 report noted a noticeable decrease 
in depression and anxiety, but that progress was needed in 
the areas of anger management and interpersonal trust.  In 
December 2003, it was noted he continued to be moderately 
depressed with acute episodes of severe depression and 
continued to be moderately anxious with marked social 
anxiety.  

A March 2004 report noted the veteran showed overall improved 
self esteem with continuing moderate anxiety and moderate 
depression with acute episodes of severe depression.  His 
logic and reasoning were intact and stable and judgment 
overall was acceptable.  It was noted he was making good 
progress in group.  An April 2004 report noted moderate 
depression and moderate anxiety that were reasonably well 
managed.  An October 2004 mental status examination revealed 
he was awake, alert, and oriented to person, place, and time.  
He was rather anxious, but was cooperative and verbal.  He 
denied any suicidal or homicidal ideation and denied feeling 
depressed, but he did speak about paranoia and nightmares.  
The examiner noted he was coherent, relevant, and goal 
directed with good memory, concentration, attention span, 
judgment, and insight.  The diagnosis was PTSD.  A December 
2004 report noted a GAF score of 48.  

A February 2005 mental status examination revealed he was 
alert and oriented times three.  His speech was spontaneous 
and coherent and his mood was neutral.  His affect was 
appropriate to speech content.  There was no psychomotor 
retardation.  There was no evidence of suicidal or homicidal 
ideation, hallucinations, delusions, or loosening of 
associations.  Recent, remote, and immediate memory and 
judgment were not clinically impaired.  His insight and 
motivation were fair.  The diagnoses included PTSD.  An April 
2005 report noted the veteran showed decreased anxiety and 
depression which remained at mild to moderate levels.  There 
was notably decreased agitation.  A subsequent April 2005 
report noted he continued to show maintained, though 
fluctuating, self-esteem problems with moderate anxiety, mild 
depression, and adequate insight potential to cope with his 
current stressors.  

At his personal hearing in April 2005 the veteran testified 
that he had experienced problems maintaining employment as a 
result of his PTSD.  He stated he was unable to be around 
people and described problems he had in his relationships.  
He reported he continued to have nightmares, that he startled 
easily, and that he was unable to trust anyone.  

VA examination on June 8, 2005, revealed the veteran was 
casually and appropriately dressed.  He was rather anxious 
and nervous, but was quite cooperative and verbal with 
moderate eye contact during the interview.  His speech was 
moderate in rate, pitch, and volume with fairly good clarity.  
His affect was constricted, but appropriate to ideation and 
situation.  His mood was quite anxious, but not irritable or 
angry.  He was coherent, relevant, and fairly goal directed.  
He denied suicidal or homicidal ideation, but admitted he was 
depressed.  He denied auditory or visuals hallucinations, but 
admitted he had frequent nightmares and flashbacks.  His 
sensorium was clear.  He had poor concentration and attention 
span and his memory was fair.  He was oriented to person, 
place, and time, but he did have some confusion about the 
exact year.  There was a poor fund of knowledge, but he could 
solve simple mathematical problems and was fairly abstract in 
his thinking.  His judgment and insight were fair.  An Axis I 
diagnosis of PTSD was provided with a current GAF score of 
50.  It was noted the veteran continued to experience ongoing 
PTSD symptoms which limited his social and functional 
capacities to a very significant degree.

VA treatment records dated in August 2005 show the veteran 
demonstrated increased startle response/alertness and was 
engaging in self-protective, even paranoid, patterns of 
reaction.  He showed concentration-attention unevenness in 
the group and heightened irritability and anger.  He 
described an inability to accomplish day to day goals with 
associated emotional detachment.  He stated that he continued 
to avoid sleep to avoid combat-related nightmares.  The 
examiner noted his depression and anxiety were moderate to 
severe with episodes of diminished reality contact and poor 
impulse control.  The diagnosis was chronic PTSD with 
regression that was presently severe.  

Analysis

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or a major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  Scores ranging between 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The nomenclature employed in the 
schedule is based upon the DSM-IV, which includes the GAF 
scale.  See 38 C.F.R. § 4.130.  

Based upon the evidence of record, the Board finds that prior 
to June 8, 2005, the veteran's service-connected PTSD was 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  Although SSA and VA medical reports 
during this period include opinions of a severe social and 
occupational impairment due to PTSD, other examination and 
group therapy treatment records are indicative of a mild to 
moderate impairment.  Overall, the Board finds the veteran's 
disability picture due solely to his service-connected PTSD 
during this period of time demonstrates no more than a 
moderate impairment.  The group therapy notes showing 
consistent and sustained improvement in symptoms are 
considered to be persuasive as to this matter.  There is no 
evidence of any sustained increased symptoms for the 
assignment of a higher staged rating for any definite period.

Moreover, there is no probative evidence of symptoms such as 
suicidal ideation, obsessional rituals, illogical speech, 
near-continuous panic or depression affecting the ability to 
function, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances, inability to establish 
and maintain effective relationships, gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or a memory loss for names of close relatives, own 
occupation, or own name.  There is no medical evidence of a 
total occupational impairment or a total inability to 
establish and maintain effective relationships due solely to 
PTSD.  Therefore, the Board finds that for the period prior 
to June 8, 2005, a rating in excess of 50 percent was not 
warranted.

The Board also finds that the evidence demonstrates that 
after June 8, 2005, the veteran's service-connected PTSD is 
manifested by no more than an occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective relationships.  The June 8, 2005, VA examination 
report demonstrates an increase in symptoms due to PTSD which 
are shown to have continued after that examination.  There is 
no medical evidence of a total occupational impairment due to 
PTSD symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or a memory 
loss for names of close relatives, own occupation, or own 
name.  Therefore, the Board finds that for the period after 
June 8, 2005, a rating in excess of 70 percent is not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The evaluations assigned under the 
Rating Schedule criteria prior to June 8, 2005, are adequate 
for the level of disability demonstrated for PTSD and the 
TDIU rating in effect since that date more appropriately 
addresses his occupational impairment.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


Dermatophytosis of the Feet
Factual Background

Service medical records show the veteran was treated for a 
rash and sores to the feet in July and August 1969.  An 
August 1970 separation examination revealed a normal clinical 
evaluation of the skin.  

VA examination in November 1974 noted there was scaling to 
the right arch area and that the veteran complained of 
sporadic itching.  The diagnosis was moderate right foot 
dermatophytosis.  

Service connection was established for dermatophytosis of the 
feet in January 1975.  A 0 percent rating was assigned 
effective from August 14, 1974.  A May 1976 Board decision 
denied entitlement to a compensable rating.

In March 2000, the veteran submitted an application for VA 
benefits including for jungle rot to the feet.  The 
application was accepted, among other things, as a claim for 
an increased rating for dermatophytosis of the feet.

VA treatment records dated in March 2000 included a diagnosis 
of tinea pedis.  The examiner noted there were no open 
lesions or gangrene, but that the veteran had maceration at 
the fourth interspace of the right foot.  

VA examination in April 2000 noted there was scaling of the 
feet and an erythematous crack lesion between the toes of 
each foot.  The diagnoses included fungal infection of the 
feet and between the toes.  Upon VA skin diseases examination 
the veteran complained of continuous pain and itching to the 
feet that profoundly affected his social life and was a 
factor in his decision to leave the nursing profession.  The 
examiner noted there was a KOH positive eruption of the toe 
webs, bilaterally, with fissuring, oozing, peeling, 
hemorrhagic crusting, and excoriating activity.  The webs 
were tender to touch and the disorder extended onto the soles 
and to the heels.  The disorder was considered to be 
moderately disfiguring.  The diagnosis was symptomatic, 
active KOH positive dermatophytosis to the lower extremities.  

VA treatment records dated in November 2000 noted the 
veteran's tinea pedis/erythrasma was better.  It was noted he 
had a tendency to treat it, forget about it when it cleared 
up, and to be upset when it returned.  

In statements in support of his claim the veteran complained 
of constant peeling, pain, and itching of the feet.  He 
asserted a higher disability rating was warranted.  In a 
March 2001 statement G.L.F. noted the veteran complained of 
foot pain due to jungle rot and stated that she had seen his 
feet bleeding and discolored.  

VA treatment records dated in February 2001 show the veteran 
complained of recurrent severely painful corns and calluses.  
The examiner noted there were no open lesions or gangrene, 
but that the veteran had maceration at the fourth interspace 
of the right foot.  The diagnoses included tinea pedis and 
bilateral cavus foot.  An August 2001 podiatry service report 
noted there were severe tylomas to the hallux and heels, 
bilaterally, but that there was no evidence of interdigital 
maceration, open lesions, or gangrene.  A June 2002 report 
noted erythrasma of the toe webs was improved and was only 
active in the web between the fourth and fifth toes of the 
right foot.  A June 2002 podiatry report noted active 
onychomycosis and keratoderma with mycotic nails and skin 
lesions to the heels.  A December 2002 dermatology service 
report included active diagnoses of tinea pedis and 
erythramas of the areas between the toes.  

On VA examination in May 2003 the veteran complained of 
continuous pain and itching to the feet.  The examiner noted 
extensive eruptions to the feet that were severely 
disfiguring.  The diagnoses included active, KOH positive, 
symptomatic dermatophytosis to the lower extremities.  

VA medical records show that in November 2003 the veteran was 
seen in the emergency room complaining of a skin rash with 
itching of the right foot between the fourth and fifth toes 
over several weeks.  He reported it was mildly itchy, but 
denied any redness.  He also stated that he had run out of 
the Prednisone and Clotrimazole his VA physician had 
prescribed for him.  Examination revealed maceration between 
the fourth and fifth toes on the right foot with serous 
discharge coming from the lesion.  The diagnosis was chronic 
dermatophytosis.  A November 2003 dermatology report noted 
the veteran had been using Clotrimazole topically without 
success and that the preferred medication, Erythromycin, was 
contraindicated with his psychotropic medication.  There was 
generalized xerosis with patches of nummular eczema over the 
truck and extremities.  

VA skin diseases examination in April 2004 noted the 
veteran's dermatophytosis affected less than five percent of 
his total body with no exposed areas.  The examiner noted 
that the nature and extent of the disorder was similar to the 
findings on previous examinations with peeling in the webs of 
the toes, fissuring, oozing, and hemorrhagic crusting.  There 
was tenderness to palpation to the toe webs.  The eruption 
was KOH positive.  There was no affectation to the nails or 
instep and dorsal aspects of the feet.  The disorder was 
considered to be slightly disfiguring only because it was in 
the hidden area between the toes.  Color photographs were 
taken, but it was noted that the veteran stated they did not 
do justice to his claim.

An August 2004 VA dermatology report noted the veteran's 
bilateral erythrasma/tinea pedis between the fourth and fifth 
and third and fourth toes had activated with the warm humid 
weather of summer.  The examiner noted the veteran had been 
given Minocycline, Erythromycin, a three months trial of oral 
Lamisil, and every possible topical antifungal and that 
nothing seemed to work.  The disorder was described as 
smoldering on and worse in warm weather.  It was noted that 
there was nothing else that could be recommended for the 
veteran at that time, but strict bathing was stressed and an 
emollient hospital lotion was prescribed for the worst areas.  
Similar findings were reported in an April 2005 report.  

On VA skin diseases examination in June 2005 the veteran 
complained of continuous itching, burning, and intermittent 
bleeding particularly in the webs between the fourth and 
fifth toes.  The right foot was worse than the left.  It was 
noted the veteran had been treated with topical antifungal 
and steroidal creams including Clotrimazole, Lamisil, Lidex, 
and that he had been treated with oral medication including 
Erythromycin and was currently on a 90 day trial with oral 
Lamisil.  The examiner noted the veteran had a KOH positive 
eruption in the web of the fourth and fifth toes and to a 
lesser extent between the third and fourth toes.  There was 
hyperkeratotic desquamation and maceration, fissuring, and 
bleeding.  The right foot was somewhat worse than the left.  
The eruptions extended down onto the sole and up onto the 
dorsum of the feet and were exquisitely tender to palpation.  
The veteran's white socks were stained with blood and 
seropurulent discharge.  The toenails were normal.  The 
examiner described the eruptions on the feet as severely 
disfiguring.  

The diagnoses included severe bilateral dermatophytosis and 
severe bilateral symptomatic erythrasma pedis.  It was noted 
there was no further testing available for dermatophytosis 
pedis and that an additional diagnosis of erythrasma pedis 
was based upon the resistance of the problem to conventional 
anti-fungal therapy and the clinical appearance with 
macerated hyperkeratosis.  Less than five percent of the 
veteran's total skin was involved and there were no exposed 
areas.  

Analysis

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (Jul. 31, 2002) and corrections 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  VA's General Counsel has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

Prior to August 30, 2002, the Rating Schedule for eczema 
provided ratings as follows:  

780
6
Eczema.
Rating

with ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or if the area was 
exceptionally repugnant


50

with exudation or itching constant, extensive 
lesions, or marked disfigurement

30

with exfoliation, exudation, or itching, 
involving an exposed surface or extensive area

10

with slight exfoliation, exudation or itching, 
if on a non-exposed surface or small area

0
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (before 
August 30, 2002).

The revised Rating Schedule provides ratings as follows: 

780
6
Dermatitis or eczema.
Rating

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period



60

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period




30

At least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of less than six weeks during the past 
12-month period




10

Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; 
no more than topical therapy required during 
the past 12-month period


0

Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability.

38 C.F.R. § 4.118, Diagnostic Code 7806 (after August 30, 
2002).

781
3
Dermatophytosis (ringworm: of body, tinea 
corporis; of head, tinea capitis; of feet, 
tinea pedis; of beard area, tinea barbae; of 
nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris): 


Rate as disfigurement of the head, face, or 
neck (DC 7800), scars (DC's 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806), 
depending upon the predominant disability.

38 C.F.R. § 4.118, Diagnostic Code 7813 (after August 30, 
2002).

Based upon the evidence of record, the Board finds that prior 
to August 30, 2002, the veteran's service-connected 
dermatophytosis of the feet was manifested by exfoliation, 
exudation, or itching of unexposed areas of the skin.  There 
was no evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement.  A VA skin diseases 
examination in April 2000 noted an eruption of the toe webs, 
bilaterally, with fissuring, oozing, peeling, hemorrhagic 
crusting, and excoriating activity.  The disorder was 
considered to be moderately disfiguring.  Subsequent reports 
also include inconsistent opinions as to whether the disorder 
to the feet was considered to be severely or only slightly 
disfiguring, and color photographs are not indicative of a 
marked disfigurement.  An August 2001 podiatry service 
report, however, noted there was no evidence of interdigital 
maceration, open lesions, or gangrene and a June 2002 report 
noted erythrasma of the toe webs was improved and was only 
active in the web between the fourth and fifth toes of the 
right foot.  Therefore, the Board finds a rating in excess of 
10 percent under the criteria effective prior to August 30, 
2002, is not warranted.

The Board further finds that the evidence demonstrates that 
under the criteria effective after August 30, 2002, the 
veteran's service-connected dermatophytosis of the feet is 
manifested by an affected area of less than five percent of 
unexposed areas of the body with intermittent systemic 
therapy required for a total duration of less than six weeks 
during the past 12-month period.  The medical evidence is 
clear that the affective area involves less than five percent 
of the veteran's body.  There is no evidence that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required for a total duration of six weeks or 
more during a 12-month period.  Therefore, the Board finds a 
rating in excess of 10 percent under the criteria effective 
after August 30, 2002, is not warranted.  The Rating Schedule 
criteria as to this disorder are adequate and referral for 
extraschedular considered is not indicated.  The 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD 
prior to June 8, 2005, and in excess of 70 percent after June 
8, 2005, is denied.

Entitlement to a rating in excess of 10 percent for 
dermatophytosis of the feet is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


